         Case 19-34752 Document 367 Filed in TXSB on 11/05/19 Page 1 of 24



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                         §
In re:                                                   §            Chapter 11
                                                         §
EPIC COMPANIES, LLC, et al.                              §            Case No. 19-34752
                                                         §
                 Debtors.1                               §            (Jointly Administered)
                                                         §
EPIC DIVING & MARINE                                     §
SERVICES, LLC,                                           §
                                                         §            Adversary Proceeding
         Plaintiff,                                      §
                                                         §
v.                                                       §            Adv. No 19-__________
                                                         §
GOLIATH OFFSHORE                                         §
HOLDINGS PTE, LTD,                                       §
                                                         §
         Defendant.                                      §

                      EPIC DIVING & MARINE SERVICES, LLC’S
              COMPLAINT FOR TURNOVER OF SATURATION DIVING SYSTEM

         Epic Diving & Marine Services, LLC (the “Plaintiff”), files this Complaint for Turnover

of Saturation Diving System (the “Complaint”) against Goliath Offshore Holdings Pte. Ltd. (the

“Defendant”) pursuant to section 542(a) of title 11 of the United States Code (the “Bankruptcy

Code”) and alleges the following:

                                                 SUMMARY

         1.      Pursuant to Section 542(a) of the Bankruptcy Code, the Plaintiff seeks the turnover

of the Plaintiff’s SAT6 / HOSS 2 Saturation Diving System, and related equipment and rigging



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Epic Companies, LLC (1473), Epic Diving & Marine Services, LLC (2501), Epic Applied
Technologies, LLC (5844), Epic Specialty Services, LLC (8547), Epic Alabama Steel, LLC (6835), Epic San
Francisco Shipyard, LLC (5763) and Zuma Rock Energy Services, LLC (1022). The address of the Debtors’
headquarters is: 1080 Eldridge Parkway, Suite 1300, Houston, Texas 77077.


                                                        1
10298433v7
       Case 19-34752 Document 367 Filed in TXSB on 11/05/19 Page 2 of 24



(collectively, the “SAT System”) currently installed on the Nor Goliath (Official Number

9396933), a vessel flagged pursuant to the laws of the Marshall Islands (the “Goliath”) from the

Defendant so that the Debtors may deliver the SAT System in connection with an upcoming sale

of their assets in conjunction with the Debtors’ chapter 11 cases.

                                   JURISDICTION AND VENUE

       2.        This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

§ 1334. This is a core proceeding under 28 U.S.C. § 157(b)(2)(E). Venue is proper before this

Court pursuant to 28 U.S.C. § 1408.

       3.        The statutory bases for relief are Sections 362, 541 and 542 of the Bankruptcy

Code, Rule 7001(1) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and

Rule 7008-1 of the Bankruptcy Local Rules for the Southern District of Texas (the “Bankruptcy

Local Rules”).

       4.        In accordance with Bankruptcy Local Rule 7008-1, the Plaintiff consents to the

entry of final orders or judgments by this Court, if it is determined that this Court, absent the

consent of the parties, cannot enter final orders or judgment consistent with Article III of the United

States Constitution.

       5.        Additionally, this Court has jurisdiction over the SAT System. The filing of a

bankruptcy petition vests “exclusive jurisdiction over the vessel in the court where the Title 11

proceeding was pending, depriving the admiralty court of jurisdiction over it.” In re La. Ship

Mgmt., Inc., 761 F.2d 1025, 1026 (5th Cir. 1985); Slay Warehousing Co., Inc. v. Modern Boats,

Inc. (In re Modern Boats, Inc.), 775 F.2d 619, 620 (5th Cir. 1985). Given that the property the

Plaintiff seeks to recover is property of the bankruptcy estate, jurisdiction is vested in this Court.




                                                  2
10298433v7
       Case 19-34752 Document 367 Filed in TXSB on 11/05/19 Page 3 of 24



                                            PARTIES

       6.      The Plaintiff is a limited liability company, organized under the laws of Delaware.

The Plaintiff’s mailing address, for the purpose of notice and communications is c/o Porter Hedges,

LLP 1000 Main Street, 36th Floor, Houston, Texas 77002. The Plaintiff, along with the other

Debtors, was a full-service provider to the global decommissioning, installation and maintenance

markets, with their corporate headquarters in Houston, Texas. The Debtors’ services included

heavy lift, diving and marine, and well services.

       7.      The Defendant is a private company, organized under the laws of Singapore. The

Defendant’s mailing address, solely for the purposes of notice and communications is c/o Phelps

Dunbar, LLP, P.O. Box 2727, Mobile, AL 36652-2727 Attn: Danielle Mashburn-Myrick and

Jackson Walker LLP, 1401 McKinney Street, Suite 1900, Houston, Texas 77010 Attn: Bruce J.

Ruzinsky. The Defendant and its affiliated companies provide marine shipping services. Upon

information and belief, the Defendant is the owner of the Goliath.

                                             FACTS

       8.      On August 26, 2019 (the “Petition Date”), the Debtors each commenced a case by

filing a petition for relief under Chapter 11 of the Bankruptcy Code (collectively, the “Chapter 11

Cases”). These Chapter 11 Cases are jointly administered pursuant to Bankruptcy Rule 1015(b).

       9.      The SAT System was originally owned by Ranger Offshore, Inc. (“Ranger”) and

was acquired by Navarro Capital Partners, LLC (“Navarro”) in 2018, as part of an Asset Purchase

Agreement between Ranger and Navarro. The SAT System was subsequently conveyed to the

Plaintiff from Navarro. See Exhibit 1. The SAT System allowed the Plaintiff to send divers to

work at great depths for prolonged periods of time during the Plaintiff’s offshore construction and

decommissioning operations. To perform such diving work, the SAT System was mounted on the



                                                    3
10298433v7
       Case 19-34752 Document 367 Filed in TXSB on 11/05/19 Page 4 of 24



deck of the Goliath, which is owned by the Defendant. On information and belief, the SAT System

was installed on the Goliath by Ranger, with such installation predating the transaction between

Ranger and Navarro.

        10.     Arc Controls, Inc. (“Arc Controls”) alleges that it holds valid maritime liens on the

Goliath due to approximately $153,101.59 in repairs and necessaries Arc Controls allegedly

provided in April 2019, which were related to the SAT System. On July 12, 2019, Arc Controls

asserted its rights under the purported maritime liens and filed suit in rem against the Goliath in

the United States District Court for the Southern District of Mississippi [Case No. 1:19-cv-391-

LG-RHW], which led to the Goliath’s arrest. See Exhibit 2. Since the Goliath’s arrest on July 12,

2019, other parties have intervened in the litigation. To date, the Goliath remains arrested in

Mississippi with the SAT System onboard.

                                     CLAIMS FOR RELIEF

  I.    Turnover of Estate Property Under 11 U.S.C. § 542(a)

        11.     The Plaintiff alleges and incorporates the preceding paragraphs into the following

claim for relief.

        12.     Section 541(a)(1) of the Bankruptcy Code provides that the filing of a bankruptcy

petition creates a bankruptcy estate, which is comprised of “all legal or equitable interests of the

debtor as of the commencement of the case.” 11 U.S.C. § 541(a)(1). The Fifth Circuit has broadly

interpreted this to include a debtor’s interest, even though such interest is “conditional, future,

speculative, or equitable in nature.” Haber Oil Co. v. Swinehart, 12 F.3d 426, 435 (5th Cir. 1994);

Affiliated Computer Sys. Inc. v. Sherman (In re Kemp), 52 F.3d 546, 550 (5th Cir. 1995).

        13.     Section 542(a) of the Bankruptcy Code states that “an entity . . . in possession,

custody, or control during the case, of property that the trustee may use, sell, or lease . . . shall



                                                  4
10298433v7
        Case 19-34752 Document 367 Filed in TXSB on 11/05/19 Page 5 of 24



deliver to the trustee, and account for, such property or the value of such property. . . .” 11 U.S.C.

§ 542(a).

        14.     Section 105(a) of the Bankruptcy Code grants the Court the power to “issue, any

order, process, or judgment that is necessary or appropriate to carry out the provisions of [the

Bankruptcy Code].”

        15.     The SAT System is property of the Plaintiff’s and Debtors’ bankruptcy estates

pursuant to Section 541(a)(1) of the Bankruptcy Code. See Exhibit 1.

        16.     Accordingly, Section 542(a) of the Bankruptcy Code compels the Defendant to

turnover the SAT System to the Plaintiff, so that the Debtors may include the SAT System in the

upcoming sale of the Debtors’ assets, and maximize the value of the Debtors’ bankruptcy estate.

The Plaintiff is willing to pay the costs incurred in the removal of the SAT System from the

Goliath, to the extent funded by and through the Debtors’ DIP financing.

        17.     Furthermore, as noted above, this Court’s may issue an order or judgment pursuant

to its equitable powers that is necessary to preserve or protect the value of the Debtors’ assets

under Section 105(a) of the Bankruptcy Code including turnover of the SAT System.

 II.    Violation of the Automatic Stay Under 11 U.S.C. § 362(a)(3)

        18.     Plaintiff alleges and incorporates the preceding paragraphs into the following claim

for relief.

        19.     Section 362(a)(3) of the Bankruptcy Code provides that

        [A] petition filed under section 301, 302, or 303 of this title . . .operates as a stay,
        applicable to all entities, of . . . any act to obtain possession of property of the estate
        or of property from the estate or to exercise control over property of the estate[.]

11 U.S.C. § 362(a)(3).




                                                    5
10298433v7
        Case 19-34752 Document 367 Filed in TXSB on 11/05/19 Page 6 of 24



        20.      The Defendant’s retention of the SAT System on the Goliath is an exercise of

control over property of the Plaintiff’s bankruptcy estate in violation of the automatic stay.

        21.      The Plaintiff requests that the Court issue a Judgment that the Defendant’s

possession of the SAT System on the Goliath is a violation of the automatic stay under Section

362(a)(3) of the Bankruptcy Code and direct the Defendant to promptly turnover the SAT System

to the Plaintiff. The Plaintiff reserves all rights to assert any damages against the Defendant based

on the Defendant’s failure to turnover the SAT System in violation of the automatic stay.

                                      PRAYER FOR RELIEF

        22.      The Plaintiff respectfully request that this Court grant the relief requested in Count

I of this Complaint, and that the Court enter the following Judgment against Defendant:

   A.         The Defendant’s possession of the SAT System on the Goliath is a violation of the
              automatic stay under Section 362(a)(3) of the Bankruptcy Code.

   B.         The Plaintiff shall be allowed to remove the SAT System from the deck of the Goliath
              and bear the costs associated with its removal.

Dated: Houston, Texas
       November 5, 2019.
                                                        PORTER HEDGES LLP

                                                By:      /s/ John F. Higgins
                                                        John F. Higgins (TX 09597500)
                                                        Eric M. English (TX 24062714)
                                                        M. Shane Johnson (TX 24083263)
                                                        Genevieve M. Graham (TX 24085340)
                                                        1000 Main Street, 36th Floor
                                                        Houston, Texas 77002
                                                        Telephone: (713) 226-6000
                                                        Fax: (713) 226-6248

                                                        COUNSEL FOR EPIC DIVING &
                                                        MARINE SERVICES, LLC




                                                   6
10298433v7
       Case 19-34752 Document 367 Filed in TXSB on 11/05/19 Page 7 of 24



                                   Exhibit 1

                            Navarro Epic Conveyance




                                       7
10298433v7
        Case 19-34752 Document 367 Filed in TXSB on 11/05/19 Page 8 of 24
                                                                                 EXECUTION VERSION


                                  AGREEMENT OF CONVEYANCE
        This AGREEMENT OF CONVEYANCE (this “Agreement”), to be effective as of August 8, 2018
(the “Effective Date”), is made by and between Navarro Capital Partners, LLC, a Texas limited liability
company (the “Company”), and Epic Diving & Marine Services, LLC, a Delaware limited liability
company (“EDM” and together with the Company, each, a “Party” and collectively, the “Parties”).
                                               RECITALS
         WHEREAS, pursuant to that certain Asset Purchase Agreement (the “Purchase Agreement”),
dated August 8, 2018, by and among the Company, Ranger Offshore, Inc., a Delaware corporation
(“Ranger”), and SunTx Ranger Holdings, LLC, a Delaware limited liability company, Ranger agreed to
sell, and the Company agreed to purchase, all of Ranger’s right, title, and interest in, to, and under all of
Ranger’s assets used in connection with the operation of Ranger’s business, both intangible and tangible
(collectively, the “Purchased Assets”);
        WHEREAS, pursuant to Schedule 1(B) of the Purchase Agreement, Ranger and the Company
agreed to include the following property within the definition of Purchased Assets, as more particularly
described on Exhibit A attached hereto (the “SAT System”):
Property: SAT6/HOSS2
      WHEREAS, EDM now owns all right, title, and interest in, to, and under the SAT System, and the
Company owns no right, title, or interest in, to, or under the SAT System;
        WHEREAS, for the avoidance of doubt, the Parties desire to memorialize the Conveyance (as
defined below) to confirm EDM’s complete ownership of all right, title, and interest in, to, and under the
SAT System; and
         WHEREAS, the Parties desire to enter into this Agreement pursuant to which, among other things,
(i) the Company will agree to convey, assign, transfer, and deliver to EDM as of the Effective Date all of
the Company’s right, title, and interest in, to, and under the SAT System, and (ii) EDM will agree to accept
from the Company as of the Effective Date all of the Company’s right, title, and interest in, to, and under
the SAT System.
         NOW, THEREFORE, in consideration of the mutual convents and promises hereinafter set forth,
and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
the Parties agree as follows:
                                              AGREEMENT
         1.        Conveyance. As of the Effective Date, the Company hereby conveys, assigns, transfers,
and delivers to EDM, and EDM hereby accepts from the Company, all of the Company’s right, title, and
interest in, to, and under the SAT System (the “Conveyance”).

        2.       Assumption of Liabilities. Upon the Conveyance, the Parties hereby agree that EDM shall
assume all liabilities associated with or arising from the SAT System, to the extent such liabilities, or the
events or occurrences giving rise to such liabilities, arose on or after the Effective Date.

        3.      Further Assurances. The Company hereby covenants that it will, at its sole expense, do,
execute, and deliver, and will cause to be done, executed, and delivered, all such further acts, transfers,



10292926v3
        Case 19-34752 Document 367 Filed in TXSB on 11/05/19 Page 9 of 24



assignments, conveyances, powers of attorney, and assurances for better conveying and confirming unto
EDM the SAT System as EDM shall reasonably require.

        4.     Authority. Each Party has all requisite power and authority to execute and deliver this
Agreement, to carry out such Party’s obligations hereunder, and to consummate the transactions
contemplated hereby. Each Party has obtained all necessary corporate and governmental approvals for the
execution and delivery of this Agreement, the performance of such Party’s obligations hereunder, and the
consummation of the transactions contemplated hereby.

      5.     Disclaimers. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTION 3 AND SECTION 4, THE COMPANY MAKES NO (AND EDM WAIVES),
AND SHALL NOT BE DEEMED TO MAKE ANY, OTHER EXPRESS OR IMPLIED
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE COMPANY, THE SAT SYSTEM,
THE TRANSACTIONS CONTEMPLATED HEREBY, OR ANY OTHER MATTER, AND THE
COMPANY HEREBY DISCLAIMS (AND EDM WAIVES) ANY OTHER EXPRESS OR IMPLIED
REPRESENTATIONS OR WARRANTIES. THE PARTIES HEREBY UNDERSTAND AND AGREE
THAT THE SAT SYSTEM IS BEING CONVEYED, ASSIGNED, TRANSFERRED, AND DELIVERED
ON AN AS-IS BASIS, WITH NO WARRANTY AS TO QUALITY, FITNESS, MERCHANTABILITY,
OR OTHERWISE.

       6.       Binding Effect. This Agreement shall be binding upon and inure to the benefit of each Party
and such Party’s respective successors and assigns.

         7.     Governing Law. This Agreement shall be construed in accordance with the laws of the
State of Texas, without giving effect to the choice of law principles thereof or any other jurisdiction.

        8.      Severability. If any provision of this Agreement or the application of any such provision to
any person or circumstance shall be held invalid, illegal, or unenforceable in any respect by a court of
competent jurisdiction, such invalidity, illegality, or unenforceability shall not affect any other provision of
this Agreement.

         9.       Execution. This Agreement may be executed by facsimile, Portable Document Format
(.pdf), or other electronic means. This Agreement may be executed in counterparts, each of which shall be
deemed to be an original, but all of which shall constitute one and the same agreement.


                                          [Signature page follows]
      Case 19-34752 Document 367 Filed in TXSB on 11/05/19 Page 10 of 24




        IN WITNESS WHEREOF, the undersigned hereby execute this Agreement to be effective as of
the Effective Date.



                                           NAVARRO CAPITAL PARTNERS, LLC
                                           a Texas limited liability company


                                           By: ___________________________________
                                           Name: Gregory Wagner
                                           Title: Chief Operating Officer


                                           EPIC DIVING & MARINE SERVICES, LLC
                                           a Delaware limited liability company


                                           By: ___________________________________
                                           Name: Jeffrey T. Varsalone
                                           Title:   Chief Restructuring Officer




                         [SIGNATURE PAGE TO AGREEMENT OF CONVEYANCE]
Case 19-34752 Document 367 Filed in TXSB on 11/05/19 Page 11 of 24




                            EXHIBIT A

                      Description of SAT System

                            (See attached.)




                              EXHIBIT A
                 Case 19-34752 Document 367 Filed in TXSB on 11/05/19 Page 12 of 24




SATURATION SYSTEM EPIC SAT-06
MAIN PARTICULARS
Owner□                                Hallin Manne
Year Built □                          2008
Classlficatlon socletyO               ABS
Classification standard □             ABS t-Ic A1, Diving System
Certification/ Audit standard □       IMCA 0018/ 0024
Depth rating □                        21 bar 200 msw

DIVE & SATURATION CONTROL UNIT
Dive I Bell control Panels comprising
Diver gas reclaim control panel
Bell services controls
Electrics, Communications & Analyzers, Hot water temp monttonng,
Carbon dioxide & oxygen analysis of divers gases
Through Water emergency communications,
Diver colour hat camera and video recording system controls
Bell internal video monitoring and controls
Chamber life support control panels DDC 1, TUP HRC comprising
Unscrambler communications sets
Chamber depth & atmosphere monitorfng and analysis
Chamber CCTV video morntonng & Gas dIstribut1on panel
                                                                      CHAMBER VOLUMES
HYPERBARIC RESCUE CHAMBER 12 MAN                                      Main DDCD                       21.40 m3
                                                                      TUPO                            5,80 m3
Onboard emergency gas and battery power for 72 hrs
                                                                      HRCO                            19_26 m3
12 man HRC c/w 12 x Full Seat Harness & approved Safety Helmets
                                                                      Belin                           5.00 m3
1 x Toilet, Shower, Wash Basin
                                                                      DDC 20                          Optional
4 x HCU, 12 x BIBS complete with dump, Carbon dIox1de scrubbers,
Medical Lock & Communications Transfer, 6 x Bunk Beds
                                                                      MAIN SKID
Lifting Frame & RIggIng, Towing Bridle
                                                                      A Frame & Bell Trolley
LIFE SUPPORT MACHINERY UNIT                                           9 Man Living Chamber c/w 9 x Bunk Beds with Mattresses
                                                                      9 x BIBS, 4 x HCU, Carbon Dioxtde Scrubbers, Medical Lock
Electric Main I Emergency D1stributfon System
                                                                      & Communications Transfer
Dual Diver Hot Water Unit (100% Redundancy)
Environmental Control Unit (100% Redundancy)                                                                     '
                                                                      TUP
Chamber Potable Water Unit (Hot/Cold)
                                                                      3 x BIBS complete with dump
Divex Air Driven Gas Reclaim Surface Unit
                                                                      1 x Totlet, Shower, Wash Basin, 1 x HCU,
Alrcon environment
                                                                      Carbon Dioxide Scrubber & Communications
DIVING BELL 3 MAN
                                                                      WINCH SKID
3 x Diver Excursion Umbilicals complete with reclalm hose
                                                                      Mam Bell Winch (Hydraulic 10 T Man Riding)
3 x Diver Helmet Mounted Colour Cameras & Lights
                                                                      Gulde Wire Winch (Hydraulic 6 T Double Sheaved Man Riding
2 x Bell Carbon DIox1de Scrubber
                                                                      Recovery To Bell Catcher Hooks)
1 x Bell Heater (Hot Water Unit)
                                                                      Umbilical Sheave (Hydraulic)
2 x Diver Gas Reclaim (DGRS) Panel
Bell / Diver Communications Systems                                   OTHER EQUIPMENT
Onboard Emergency Gas Cylinders & Power Battery
                                                                      20 ft ISO Store / Workshop Container
ABBF Air ration Bell Bump Frame, to assrst bell through splash zone
                                                                      260 m Bell Umb1hcal With Basket
Thru Water Communications
                                                                      3 x Gewel 601 Reclaim hats
Telescopic Stand-off Frame                                            2 x KMB 18B Band Mask
Hydraulic Bottom Door System                                          Deck Electrical / Gas Leads
Internal & External Lights                                            Spreader Bar & Lifting Slings

HRC EMERGENCY CONTROL UNIT                                            POWER REQUIREMENTS
Control Panel                                                         Electric Power Requirement □    440 50/60Hz
Communications & Analyzers                                            Emergency Generator □           250kVA
Environmental Control Heating & Cooling                               Compressed Air□                 400 cfm @ 90 psi
Supplied with Emergency Gas                                           Seawater□                       25 gpm
Supplied with Emergency Hook Up Umbilical                             Fresh Water □                   3gpm




         -��-�-
      -- L          I
                              -   -   -----...--
                                                                                   J
  -- :1i� ·. i"';
     -   -- -
             1
                        ·'·                .         --.
                                                           .
       Case 19-34752 Document 367 Filed in TXSB on 11/05/19 Page 13 of 24



                                    Exhibit 2

                             Arc Controls Complaint




                                       8
10298433v7
Case
 Case19-34752
      1:19-cv-00391-LG-RHW
                Document 367 Document
                             Filed in TXSB
                                        1 Filed
                                           on 11/05/19
                                                07/12/19 Page
                                                          Page14
                                                               1 of 24
                                                                    5




                                                    1:19-cv-391-LG-RHW
Case
 Case19-34752
      1:19-cv-00391-LG-RHW
                Document 367 Document
                             Filed in TXSB
                                        1 Filed
                                           on 11/05/19
                                                07/12/19 Page
                                                          Page15
                                                               2 of 24
                                                                    5
Case
 Case19-34752
      1:19-cv-00391-LG-RHW
                Document 367 Document
                             Filed in TXSB
                                        1 Filed
                                           on 11/05/19
                                                07/12/19 Page
                                                          Page16
                                                               3 of 24
                                                                    5
Case
 Case19-34752
      1:19-cv-00391-LG-RHW
                Document 367 Document
                             Filed in TXSB
                                        1 Filed
                                           on 11/05/19
                                                07/12/19 Page
                                                          Page17
                                                               4 of 24
                                                                    5
Case
 Case19-34752
      1:19-cv-00391-LG-RHW
                Document 367 Document
                             Filed in TXSB
                                        1 Filed
                                           on 11/05/19
                                                07/12/19 Page
                                                          Page18
                                                               5 of 24
                                                                    5
          Case 19-34752
               1:19-cv-00391-LG-RHW
                         Document 367 Document
                                       Filed in TXSB
                                                 1-1 on
                                                     Filed
                                                         11/05/19
                                                           07/12/19Page
                                                                     Page
                                                                        191ofof24
                                                                                1

                                                           1:19-cv-391-LG-RHW




                   $400.00
#0538-4033981
Case 19-34752
     1:19-cv-00391-LG-RHW
               Document 367 Document
                             Filed in TXSB
                                       1-2 on
                                           Filed
                                               11/05/19
                                                 07/12/19Page
                                                           Page
                                                              201ofof24
                                                                      2
Case 19-34752
     1:19-cv-00391-LG-RHW
               Document 367 Document
                             Filed in TXSB
                                       1-2 on
                                           Filed
                                               11/05/19
                                                 07/12/19Page
                                                           Page
                                                              212ofof24
                                                                      2
Case 19-34752
     1:19-cv-00391-LG-RHW
               Document 367 Document
                             Filed in TXSB
                                       1-3 on
                                           Filed
                                               11/05/19
                                                 07/12/19Page
                                                           Page
                                                              221ofof24
                                                                      3
Case 19-34752
     1:19-cv-00391-LG-RHW
               Document 367 Document
                             Filed in TXSB
                                       1-3 on
                                           Filed
                                               11/05/19
                                                 07/12/19Page
                                                           Page
                                                              232ofof24
                                                                      3
Case 19-34752
     1:19-cv-00391-LG-RHW
               Document 367 Document
                             Filed in TXSB
                                       1-3 on
                                           Filed
                                               11/05/19
                                                 07/12/19Page
                                                           Page
                                                              243ofof24
                                                                      3
